Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 24, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  154159                                                                                               Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  TAMMY McNEILL-MARKS,                                                                                      Joan L. Larsen,
          Plaintiff-Appellee,                                                                                         Justices

  v                                                                 SC: 154159
                                                                    COA: 326606
                                                                    Gratiot CC: 14-011876-NZ
  MIDMICHIGAN MEDICAL CENTER-
  GRATIOT,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 16, 2016
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing whether the plaintiff’s communication with her attorney constitutes a report to
  a public body within the meaning of MCL 15.361(d) and MCL 15.362 such that it is
  protected activity under the Whistleblowers’ Protection Act, MCL 15.361 et seq. The
  parties should not submit mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 24, 2017
           t0117
                                                                               Clerk